Hardin, P. J.
Assuming, as was held at the special term, that the Washington Street & State Asylum Railroad Company was organized under the general railroad act of 1850, and the amendments thereto in 1871, and the Park Avenue Railroad Company was organized under the same statuteln 1882, and were being operated under their charters, and were existing railroad corporations under the laws of this state, the important inquiry presented by the appeal here is in regard to their ability or authority to consolidate in virtue of the laws of this state, as they assumed to do in 1887. Chapter 917 of the Laws of 1869 authorized thé consolidation of “certain railroad companies.” See title of the act. The act provides: “It shall and may be lawful for any railroad company or corporation organized under the laws of this state, or of this state and any other state, and operating a railroad or bridge, either wholly within or partly within and partly without this state, to merge and consolidate its capital stock * * * with the capital stock, franchises, and property of any other railroad, company or companies organized under the laws of this state, or under the laws of this state and any other state, or under the laws of any other state or states, whenever the two or more railroads of the companies or corporations so to be consolidated shall or may form a continuous line of railroad with each other, or by means of any intervening railroad bridge or ferry. ” This statute contains 10 sections perfecting a system or mode of consolidation. In the third section it is declared that corporations, upon fil*357ing the agreement of consolidation, “shall be deemed and taken to be one corporation by the name provided in said agreement and act. ” That section also contains a restriction upon the fare to be taken by the Hew York Central liailroad to two cents per mile, “and no more, wherever it is now restricted to that rate of fare; but nothing herein contained shall apply to street railroads.” It may be inquirable as to the last sentence found in section 3, whether it is not limited to the provision of the section instead of being intended to apply to the said provisions of the whole act. The words, “ but nothing herein contained,” may have full effect by restricting their meaning to the provisions of the section in which they are found. Such would seem to be the effect of their insertion. In section 7 of the act it was provided that “nothing in this act contained shall be so construed as to allow such consolidated company to charge a higher rate of fare per passenger per mile upon any part or portion of such consolidated line than is now allowed by law to be charged by each existing company respectively; nor shall this act apply to street railroads. ” If the limiting words found in section 3 apply to the whole act, and exclude from its operation street railroads, the insertion in section 7 of the words “nor shall this act apply to street railroads” would seem to be superfluous. However, the force of the words in section 7, “nor shall this act apply to street railroads,” clearly was to exclude from the operation of the act street railroads; or, to put the idea in another form, the legislature by the act of 1869 authorized steam roads to consolidate. It did not authorize street roads to consolidate by the terms of that act. The use of the words “ nor shall this act apply to street railroads, ” found in section 7, clearly indicates that the legislature supposed that the use of general words in section 1 would make its provision applicable to street railroads, unless the words of exclusion found in section 7 were inserted in the act. It may be observed, therefore, that the general words in section 1 of the act were broad enough to include all railroads, both steam and street. The pertinency of this observation will be more apparent when we come to consider the act of the legislature passed in 1875, found in chapter 108 of the Laws of that year. The title is “An act in relation to railroad corporations. ” It may be observed in passing that the title is general; contains nothing in its language to indicate that it was an amendment of preceding laws. Its provisions are in the nature of an enabling act, and each and every of its provisions are entitled to receive full force, and should be applied to all cases named therein, and all classes of railroads embraced within its general provisions. Its language is as follows: “Section 1. In any case where two or more railroad companies shall have been, or shall hereafter be, organized under the general laws of this state, the whole of whose lines, as located by them respectively, shall form one continuous and connecting line of road, the said companies may consolidate their lines of road, stock, franchises, and property according to the existing laws of this state relating to the consolidation of railroad companies; and any such consolidated company may thereupon construct or finish the construction of such continuous line of railroad and operate the same, subject to all provisions of law applicable to railroad corporations organized under the said general laws, so far as not inconsistent with this act; but this act shall not in any manner affect the existing laws regulating the rate of fare on any railroad. ” This language is broad and comprehensive. Surely, if the language of section 1 of the act of 1869 is broad enough to cover street railways, as was evidently so understood by the legislature, as is evidenced, as we have seen, by the insertion of a positive limitation of its application to roads other than street roads, surely the words of section 1 of the act of 1875 are sufficiently comprehensive to embrace both classes of roads,—those operated by steam, and those known in the legislation of the state as street railroads. An examination of section 1 of the act of 1875 indicates an intent on the part of the legislature to authorize not only the roads that “have been, ” but the companies that should be, organized after *358its passage “under the general laws of this state.” If we could find in the title of the act of 1875, or in the phraseology of the body of the act, any evidence of an intent on the part of the legislature to amend the acts of 1869, we might find a view favorable to the contention of the respondent. However, in consideration of the title of the act of 1875, and the unqualified language used in the body of the act, it presents very clear evidence of an intention on the part of the legislature to authorize the consolidation of roads not mentioned in any preceding legislation. This-act was amended in 1883 by chapter 387. The act of 1883 purports to be an amendment of the law of 1875, as it is entitled “An act to amend chapter 108 of the Laws of 1875,” etc., and in its various sections, it provides that chapter 108 of the laws of 1875, entitled “An act in relation to railroad corporations,” is amended so as to read as follows. Here we have a clear intention expressed by the legislature in the title of the act, and in the body of the act, to amend the act of 1875. Ho such evidence of any intent to amend the act of 1869 is found in the act of 1875. In the act of 1875 it was provided that, “where two or more railroads shall have been, or shall hereafter be, organized under the general laws of this state,” while in the act of 1883 the same words are used, except the word “general” is omitted in referring to the laws of this state; and in the latter part of the section the word “general” is omitted in the act of 1883, although found in the act of 1875. The omission of the word “general” in the act of 1883 would seem to have been for the purpose of allowing the provision found in the act of 1875 to apply to any railroads organized under the laws of the state, and to include those corporations that were organized in virtue of special acts, and to obviate the limitation to railroad companies organized under the general laws of this state. It is probable that the expression “general laws of the state” limited the application of the provisions of the act of 1875 to such railroad companies as were organized under the gem era! railroad law of 1850, and the acts amendatory thereof. Even this change favors the construction which we are inclined to give to the act of 1875. It is not unreasonable to. suppose that if the legislature had intended to limit the application of the act of 1875, or the amendment thereof in 1883, to steam roads, it would have inserted therein a provision in express terms restricting its application to such roads. Ellice v. Winn, 12 Wend. 343; Farley v. De Waters, 2 Daly, 192; Norris v. Crocker, 13 How. 439.
We are inclined to the conclusion that it was the intention of the legislature by the acts of 1875 and 1883 to authorize “in any case where two or more railroad companies shall have been, or shall hereafter be, organized under the general laws of this state, the whole of whose lines, as located by them respectively, shall form one continuous and connecting line of road, ” to consolidate. We are therefore of the opinion that the agreement filed in 1887 effectuated a consolidation of the two roads mentioned therein, and that the petitioner from that time became a corporate body, and thereby became subjected to the regulations and restrictions of the general railroad law of 1850 and the acts amendatory thereof, so far as the same are applicable, and also entitled to the benefits and privileges thereof. It follows, therefore, that the conclusion at the special term, denying the motion for the appointment of a commission to settle the manner of crossing, and the compensation therefor, was improperly denied. We think the order and judgment entered thereon should be reversed, with costs, and the petitioner allowed to bring its application before a special term held in the Sixth judicial district upon giving eight days’ notice thereof, and then and there apply for the appointment of commissioners. Order and judgment reversed, with costs, and proceedings, remitted to the special term for further action.
Merwin, J., concurs. Martin, J., not acting.